IH -32                                                                              Rev; 2014- 1




                           United States District Court
                                             for the
                      Southern District of New York
                               Related Case Statement
                               Full Caption of Later Filed Case:

Paul Szaniawski




                   Plaintiff                                       Case Number
                                                          1:20-cv-2223
                     VS.


World Wrestling Entertainment, Inc.,
Vincent K. McMahon, George A . Barrios
and Michelle D. Wilson,


                  Defendant

                               Full Caption of Eadier Filed Case:
              (including in bankruptcy appeals the relevant adversary proceeding)

CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM



                   Plaintiff                                      Case Number

                                                 1:20-cv-02031 (JSR)
                     VS.


WORLD WRESTLING ENTERTAINMENT,
INC ., VINCENT K. McMAHON, GEORGE
A. BARRIOS and MICHELLE D. WILSON,


                  Defendant




                                             Page 1
IH-32                                                                                               Rev: 2014-1



Status of Earlier Filed Case:


     D       Closed
                            (If so, set forth the procedure which resulted in closure, e.g., voluntary
                            dismissal, settlement, court decision. Also, state whether there is an appeal
                            pending.)

    [{]      Open           (If so, set forth procedural status and summarize any court rulings.)

The putative class action was filed on March 6, 2020. The 60-day notice period, pursuant to the Private
Securities litigation Reform Act, 15 U.S.C. § 78u-4, will culminate with competing lead plaintiff motion filings on
May 5,2020.




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

Each case is a putative class action. Each case claims violations of the federal securities
laws by the same defendants.




Signature:                 ."   ~         r
                                                                            Date    03/12/2020
               Pomerantz LL
Firm:


                                                    Page 2
